Citation Nr: 9920897	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  98-03 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from July 1964 to July 1967.  
He served in Vietnam from March 1966 to February 1967.  His 
principal duty assignment in Vietnam was as a supply 
specialist with Headquarters and Headquarters Company II, 
Field Force V, United States Army, Pacific.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for PTSD.

The veteran has reported that following discharge from 
service he was hospitalized at the Brentwood VA Medical 
Center in 1970 for about one month for psychiatric symptoms 
and received treatment there as an outpatient for the next 10 
years.  He reported he was subsequently covered by private 
medical insurance and continued to receive private 
psychiatric care until the recent past.  He reported that 
that care was provided for him at the Westchester Medical 
Center.  He claimed that he received regular psychiatric care 
at that facility until 1995.  He further indicated that he 
had been hospitalized a number of times for depression and 
panic attacks, and for hallucinations.  In addition to the 
Brentwood VA Medical Center, and the Westchester Medical 
Center, he referred to a period of hospitalization at the 
Daniel Freeman Medical Center for depression and 
hallucinations at sometime in the past.

The psychologist stated that based on psychological testing 
and symptoms that the veteran reported, he met the criteria 
warranting a diagnosis of paranoid schizophrenia, as well as 
one of major depression.  The psychologist commented that 
while the symptoms of PTSD were evident, the veteran "most 
likely" did not meet the criteria for that disorder.

A social worker who conducted a social and industrial survey 
in November 1996 related that the veteran informed her that 
he had begun having "panic attacks" in 1969 and had received 
treatment for them as well as for depression at the West Los 
Angeles VA Medical Center.  For some time it reportedly 
appeared that he received his medications from "Kaiser 
Hospital" until seeking them from the Jerry L. Pettis (Loma 
Linda) Veterans Medical Center in August 1995.  The social 
worker reported that the veteran had been treated at the 
Upland Vet Center.  She made reference to treatment records 
from that facility.  However, these records are not part of 
the claims folder.  The social worker indicated that it would 
be helpful to have the veteran's medical records from the 
West Los Angeles VA Medical Center available for review.  
These records are also not part of the claims folder.

When the veteran was accorded an examination by a VA 
psychiatrist in December 1996, notation was made that records 
were unavailable as to the veteran's treatment at the 
Brentwood VA facility, but it appeared to the examiner that 
the veteran had been suffering from a psychotic process over 
the years and had probably been diagnosed with paranoid 
schizophrenia.  

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If those documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

In this case, a VA social worker has reported that records of 
previous VA treatment could be helpful in evaluating his 
claim.  The Vet Center records could also be determinative of 
the veteran's claim.

Accordingly, this case is remanded for the following:

1.  The RO should take all necessary 
steps to obtain copies of all psychiatric 
treatment records pertaining to the 
veteran from the Brentwood (West Los 
Angeles) VA Medical Center; and all 
treatment and counseling records from the 
Upland Vet Center.

2.  The RO should then determine whether 
the veteran's claim is well grounded.  If 
the claim is found to be well grounded, 
it should undertake the development 
instructed in the following paragraphs, 
if it finds that the claim is not well 
grounded, it should furnish the veteran 
with a supplemental statement of the case 
and return the case to the Board if 
appropriate.

3.  The RO should request that the 
veteran furnish information as to any 
treatment he has received for PTSD, and 
take all necessary steps to obtain those 
records not already part of the claims 
folder.

4.  The RO should then request that the 
appellant submit a comprehensive 
statement as to all the events during his 
active service that he believes 
constitute a "stressor."  He is to be 
advised that it is imperative that he 
provide as much detailed information as 
possible as to the dates, places, and the 
nature of the incidents.  If other 
personnel were involved, he should 
provide their names, grades, and units of 
assignment.  He should report, with as 
much specificity as possible, the 
approximate dates of the various 
incidents.  The Board emphasizes that 
without specific details, a meaningful 
search for service records to verify 
these events would be most difficult.  If 
the veteran is unable to provide the 
requested information, the case file 
should be documented to that effect.

5.  The RO should initiate appropriate 
action to secure verification of any 
alleged stressful incidents, including 
seeking verification of the claimed 
stressors from the USASCRUR, or any other 
appropriate agency.  The USASCRUR should 
be provided a copy of the veteran's 
service personnel records, the detailed 
information pertaining to the claimed 
stressors, and this REMAND.  If the 
USASCRUR is unable to verify that the 
claimed events actually occurred, the 
case file should be documented to that 
effect.

6.  Following the above, if there is 
credible supporting evidence of the 
reported stressor, the RO should arrange 
for an appropriate examination in order 
to determine the nature, extent and 
severity, and etiology of any psychiatric 
disorders, including PTSD, determined to 
be present.  The examiner should report 
all Axis I and II diagnoses present, if 
any, and discuss any psychosocial 
stressors.  The examination report should 
reflect a review of pertinent material in 
the claims folder.  If the diagnosis of 
PTSD is made, the examiner should specify 
(1) the stressors supporting that 
diagnosis; (2) whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether 
there is a link between the current 
symptomatology and one or more of the 
reported inservice stressors.  The 
examination report should include the 
complete rationale for all opinions 
expressed, including an opinion as to the 
veteran's credibility.

5.  The RO should then review the claims 
file to ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directions of this REMAND.  If 
they are not, the RO should implement 
corrective procedures.  If the 
examination report identifies stressors 
for which credible supporting evidence 
has not been obtained, the RO should 
undertake all necessary development to 
obtain such supporting evidence.  

6.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for PTSD.  The issue 
of entitlement to service connection for 
PTSD should be adjudicated with 
consideration of all relevant laws and 
regulations and the diagnostic criteria 
set forth in DSM-III-R and DSM-IV.

Thereafter, if the benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his representative should 
be furnished with a supplemental statement of the case.  A 
reasonable period of time for response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




